Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Curry Donnell Ingram appeals the district court’s order denying his motion under 18 U.S.C. § 3582(c)(2) (2006) for a sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Ingram, No. 4:01-cr-00081-RAJ-l (E.D.Va. Feb. 24, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.